SPECTOR, Acting Chief Judge.
This is an appeal to review an order of forfeiture of appellant’s 1974 Fiat which was used in connection with the violation of our drug laws.
Appellant and three friends were parked on an approach road to the beach in Volu-sia County when a police officer became suspicious, and upon arriving- at the car noticed the odor of marijuana. The officer arrested all four occupants of the car, searched them and took them to the police station. One of the passengers of the car had 13 grams of marijuana in his sock and there was approximately one gram found in the ashtray of the car. The passenger with the “felony quantity” of marijuana received a sentence of one year unsupervised probation and a $100.00 fine. Appellant forfeited his $4,000.00 1974 Fiat, after a hearing in accordance with a new statute, § 893.12(2), F.S., which provides in material part as follows:
Any . . . vehicle ... in which any violation of this chapter has taken or is taking place may be seized and forfeited to the state
Chapter 893 is Florida’s Comprehensive Drug Abuse Prevention and Control Act, which enumerates all controlled substances, the penalties for possession and sale thereof, etc.
The statutory language is clear and the record sustains the lower court’s judgment that the public policy established by the legislature has been violated and the sanction designated by that body must perforce be invoked.
Affirmed.
BOYER, J., concurs.
McCORD, J., specially concurring.